                       Case 5:19-cv-00034-LGW-BWC Document 185 Filed 09/02/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia                                                 FILED
                                                                                                                   John E. Triplett, Acting Clerk
                                                                                                                    United States District Court

                  DAVID C. CHRISTIAN and                                                                        By casbell at 4:12 pm, Sep 02, 2020

                  SHANNON H. CHRISTIAN,
                                                                                  JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER: 5:19-cv-34
                  THE OKEFENOKEE CHARLTON TRUST,
                  et al.




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                   has rendered its verdict.


            ✔      Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated September 2, 2020 grantingDefendants'

                   0RWLRQsWR'LVPLVVPlaintiffs’ federal causes of action are DISMISSED with prejudice and

                   Plaintiffs’ remaining state causes of action are DISMISSED without prejudice. -XGJPHQWLV

                   KHUHE\HQWHUHG. This civil action standsclosed.




            Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE



             September 2, 2020                                                  -RKQ7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                    Deputy Clerk
GAS Rev 10/1/03
